Contrary to the defendant’s contentions, we find that the trial court properly excluded any reference to the fact that the nine-year-old complainant may have contracted a venereal disease in 1986, since the crimes of which the defendant stands convicted occurred in 1983. Additionally, the defendant’s offer of proof as to the child having allegedly contracted such disease was inadequate to justify a court in allowing the introduction of any purported evidence with respect thereto.
With respect to the defendant’s claims of prejudice resulting from the prosecutor’s summation, we find that the challenged remarks constituted fair comment upon the evidence and were responsive to defense counsel’s summation (see, People v Arce, 42 NY2d 179; People v Ashwal, 39 NY2d 105; People v James, 146 AD2d 712).
We have examined the defendant’s remaining contentions, including his challenge to the propriety of the sentence, and find them to be without merit. Mollen, P. J., Eiber, Sullivan and Rosenblatt, JJ., concur.